FOLEY, Acting Judge,
concurring specially.
The result in this case troubles me. My colleagues on the panel have persuaded me to conclude that the deed to respondent is a “source of title” under current statute. But I am still in doubt.
What respondent received from the “strawman” was a quit claim deed.
In Wichelman v. Messner, 250 Minn. 88, 106, 83 N.W.2d 800, 815-16 (1957), the Minnesota Supreme Court concluded that the title to be protected was fee simple title:
It seems clear to us that it would be unreasonable and inconsistent with the statute’s purpose to include within the meaning of the word “title” the term for years and the life estate and thus compel the reversioner or remainderman to file the statutory notice or be barred. It cannot be seriously argued that the holder of the life estate or his tenant would have an estate of inheritance which would permit him to invoke the protection of the act. “Only those who possess a title which complies with the conditions of the statute are qualified to invoke its aid.” Lytle v. Guilliams, 241 Iowa 523, 529, 41 N.W.2d 668, 672, 16 A.L.R.2d 1377. The legislature does not intend a result that is unreasonable; and it does not intend to violate the Minnesota or United States Constitutions. § 645.17(1, 3).
The court went on to state:
We do not think the statute lends itself to an interpretation to the effect that title may be founded on a stray, accidental, or interloping conveyance. Its object is to provide, for the recorded fee simple ownership, an exemption from the burdens of old conditions and restrictions which at each transfer of the property interfere with its marketability. The statute does not operate to provide a foundation for a new title.
Id. 250 Minn, at 112, 83 N.W.2d at 819.
Here, the remaindermen, the children, could not interfere with their mother’s life estate, given in 1933, the decree recorded, and the life estate not ended until her death in 1991. Notwithstanding the deeds recorded by the mother and stepfather in 1950, I do not see how the remaindermen have abandoned their interest because they *138learned of the deed to respondent in 1980. Could they not have had constructive possession through all the years since 1933 through their mother occupying the premises as a life tenant?
It is my request to the supreme court that they revisit Wichelman in light of the statutory changes in the Marketable Title Act since it was written, and clarify its application and viability today, as it applies or not to life tenants and remaindermen. In addition, the court should clarify the meaning of “source of title” where quit claim deeds are involved.